Case: 3:20-cv-00755-JGC Doc #: 68 Filed: 09/01/21 1 of 3. PageID #: 659




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


KEITH MUSTIN, pro se,                        )   CASE NO. 3:20-cv-00755
                                             )
       Plaintiff,                            )   JUDGE JAMES G. CARR
                                             )
               v.                            )   MAGISTRATE JUDGE DAVID A. RUIZ
                                             )
MATTHEW GUILLER,                             )
                                             )   MEMORANDUM OPINION AND ORDER
       Defendants.                           )
                                             )


                                      I. Procedural History

     On April 6, 2020, Plaintiff Keith Mustin, a pro se prisoner, filed a complaint against a host

of individual defendants as well as against the Ohio Department of Rehabilitation and

Corrections (“ODRC”) and the Aramark Corporation (“Aramark”). (R. 1). Plaintiff purports to

bring this action under 42 U.S.C. § 1983 and alleges an Eighth Amendment violation stemming

from the allegedly unsanitary conditions in the prison cafeteria. Id.

     On September 3, 2020, the Court dismissed the complaint as it relates to Defendants ODRC

and Aramark, as well as Defendants Kasey Plank and Kellie Riehle. (R. 7). On September 16,

2020, Plaintiff filed an Amended Complaint. (R. 16). On December 28, 2020, Plaintiff filed a

“motion for a right to a jury; demanded, motion to vacate a referral to a Magistrate Judge, and

motion for appointment of counsel.” (R. 19). On January 5, 2021, the Court denied Plaintiff’s
Case: 3:20-cv-00755-JGC Doc #: 68 Filed: 09/01/21 2 of 3. PageID #: 660




motion to vacate the referral of the Magistrate Judge finding that it is a matter within the Court’s

discretion. In the same order, the Court denied Plaintiff’s motion for an appointment of counsel,

observing there is no authority to appoint counsel in civil cases. 1 Id. Thereafter, Plaintiff’s

motion for trial by a jury was referred to the undersigned Magistrate Judge.

                                     II. Analysis and Conclusion

     Although the original complaint does not appear to have contained a jury demand, the

caption of Plaintiff’s Amended Complaint contains the following language: “Jury Trial

Demanded.” (R. 16). “On any issue triable of right by a jury, a party may demand a jury trial by:

(1) serving the other parties with a written demand—which may be included in a pleading—no

later than 14 days after the last pleading directed to the issue is served.” Fed R. Civ. P. 38.

Pursuant to Fed. R. Civ. P. 39(a), “[w]hen a jury trial has been demanded under Rule 38, the

action must be designated on the docket as a jury action. The trial on all issues so demanded

must be by jury unless: (2) the court, on motion or on its own, finds that on some or all of those

issues there is no federal right to a jury trial.”

     Plaintiff’s Amended Complaint adequately requested a jury trial, rendering his separate

motion for trial by jury moot. In addition, to the extent Plaintiff is asking the court to determine

at this stage of the proceedings which claims are “triable of right by a jury,” such a request is

premature. Two sets of Defendants have filed separate motions to dismiss. (R. 43 & 50). Some,

none, or all of Plaintiff’s Amended Complaint may be dismissed. Deciding which causes of

action are subject to a trial by jury, at this stage, is not an economical use of judicial resources.




1
 The Court had already denied a previous motion for appointment of counsel (R. 8) on
September 25, 2020.


                                                     2
Case: 3:20-cv-00755-JGC Doc #: 68 Filed: 09/01/21 3 of 3. PageID #: 661




    Consequently, Plaintiff’s motion for trial by jury (R. 19) is DENIED as moot and

premature.

      IT IS SO ORDERED.

                                           s/ David A. Ruiz
                                           United States Magistrate Judge

Date: September 1, 2021




                                              3
